                                                          Case 2:18-cv-08420-RGK-PJW Document 129 Filed 08/06/20 Page 1 of 7 Page ID #:930



                                                                   1 FREEMAN MATHIS & GARY, LLP
                                                                       John K. Rubiner (SBN 155208)
                                                                   2 550 South Hope Street
                                                                       Suite 2200
                                                                   3 Los Angeles, CA 90071-2631
                                                                       Telephone: 213-615-7060
                                                                   4 E-mail:        JRubiner@fmglaw.com
                                                                       Attorney for Scott Spear
                                                                   5

                                                                   6

                                                                   7

                                                                   8                             UNITED STATES DISTRICT COURT
                                                                   9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                  10

                                                                  11 UNITED STATES OF AMERICA                    Case No. 2:18-CV-08420-RGK(PJW)
FREEMAN MATHIS & GARY, LLP




                                                                  12                Plaintiff,
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200

                                   TELEPHONE (213) 615-7060




                                                                  13        v.
                                                                  14 $1,546,076.35 IN BANK FUNDS
                                                                       SEIZED FROM REPUBLIC BANK
                                                                  15 OF ARIZONA ACCOUNT ‘1889;                   SCOTT SPEAR’S VERIFIED
                                                                       $1,001,731.18 IN BANK FUNDS               CLAIM AND STATEMENT OF
                                                                  16 SEIZED FROM REPUBLIC BANK                   INTEREST IN CERTAIN
                                                                       OF ARIZONA ACCOUNT ‘2592;
                                                                  17 $206,156.00 IN BANK FUNDS                   DEFENDANT PROPERTY
                                                                       SEIZED FROM REPUBLIC BANK
                                                                  18 OF ARIZONA ACCOUNT ‘1938;
                                                                       $501,248.14 IN BANK FUNDS
                                                                  19 SEIZED FROM REPUBLIC BANK
                                                                       OF ARIZONA ACCOUNT ‘8103;
                                                                  20 $251,436.00 IN BANK FUNDS
                                                                       SEIZED FROM REPUBLIC BANK
                                                                  21 OF ARIZONA ACCOUNT ‘8162;
                                                                       ANY AND ALL FUNDS SEIZED
                                                                  22 FROM REPUBLIC BANK OF
                                                                       ARIZONA ACCOUNT ‘8189;
                                                                  23 $621,832.06 IN U.S. CURRENCY
                                                                       SEIZED FROM PERKINS COIE
                                                                  24 TRUST COMPANY ACCOUNT
                                                                       ‘0012; $9,882,828.72 IN
                                                                  25 INVESTMENT FUNDS SEIZED
                                                                       FROM PERKINS COIE TRUST
                                                                  26 COMPANY; $34,149,280 IN
                                                                       INVESTMENT FUNDS SEIZED
                                                                  27 FROM ACACIA CONSERVATION
                                                                       FUND LP; $278.73 IN BANK FUNDS
                                                                  28 SEIZED FROM BANK OF AMERICA
                                                                       ACCOUNT ‘8225; AND $1,038.42 IN
                                                                       BANK FUNDS SEIZED FROM
                                                                                                             1
                                                      Case 2:18-cv-08420-RGK-PJW Document 129 Filed 08/06/20 Page 2 of 7 Page ID #:931



                                                                   1 BANK OF AMERICA ACCOUNT
                                                                       ‘7054,
                                                                   2
                                                                                           Defendants.
                                                                   3

                                                                   4
                                                                        SCOTT SPEAR’S VERIFIED CLAIM AND STATEMENT OF INTEREST
                                                                   5
                                                                                          IN CERTAIN DEFENDANT PROPERTY
                                                                   6
                                                                             Pursuant to 18 U.S.C. §983(a)(4)(A) and Supplemental Rule G(5) of the
                                                                   7
                                                                       Federal Rules of Civil Procedure, Claimant Scott Spear submits his Verified Claim
                                                                   8
                                                                       asserting an ownership interest in the below listed seized funds.
                                                                   9
                                                                             On October 5, 2018, the United States filed a Verified Complaint for
                                                                  10
                                                                       Forfeiture in the United States District Court for the Central District of California,
FREEMAN MATHIS & GARY, LLP




                                                                  11
                                                                       Western District, seeking forfeiture of various assets (DKT. 9). On June 1, 2020, a
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200




                                                                  12
                                                                       First Amended Consolidated Master Verified Complaint for Forfeiture (hereinafter
                                   TELEPHONE (213) 615-7060




                                                                  13
                                                                       “FACMVCF”) (DKT. 108) was filed, seeking forfeiture of the following
                                                                  14
                                                                       (collectively referred to as the “subject funds”). The following claims are being filed
                                                                  15
                                                                       at this time, in accordance with the government’s July 2, 2020 letter of direct notice
                                                                  16
                                                                       of the filing of its FACMVCF, and its assertion that any further claims should be
                                                                  17
                                                                       filed on or before August 6, 2020.
                                                                  18
                                                                             DEFENDANT ASSETS:
                                                                  19
                                                                          • Approximately 6 Bitcoins surrendered on or about April 6, 2018, from a
                                                                  20
                                                                       Backpage controlled wallet. (paragraph 74 of the FACMVCF)
                                                                  21
                                                                          • Approximately 404.99984122 Bitcoins surrendered on or about April 6,
                                                                  22
                                                                       2018, from a Backpage controlled wallet. (paragraph 75 of the FACMVCF)
                                                                  23
                                                                          • Approximately 199.99995716 Bitcoins surrendered on or about April 6,
                                                                  24
                                                                       2018, from a Backpage controlled wallet. (paragraph 76 of the FACMVCF)
                                                                  25
                                                                          • Approximately 173.97319 Bitcoins surrendered on or about April 26,
                                                                  26
                                                                       2018, from a Backpage controlled wallet. (paragraph 77 of the FACMVCF)
                                                                  27
                                                                          • Approximately 411.00019 Bitcoins seized on or about April 13, 2018,
                                                                  28
                                                                       from a Backpage controlled wallet. (paragraph 78 of the FACMVCF)

                                                                                                                 2
                                                      Case 2:18-cv-08420-RGK-PJW Document 129 Filed 08/06/20 Page 3 of 7 Page ID #:932



                                                                   1      • Approximately 2.00069333 Bitcoins surrendered on or about May 7,
                                                                   2   2018, from a Backpage controlled wallet. (paragraph 79 of the FACMVCF)
                                                                   3      • Approximately 136.6544695 Bitcoins surrendered on or about June 15,
                                                                   4   2018, from a Backpage controlled wallet. (paragraph 80 of the FACMVCF)
                                                                   5      • Approximately 2,673.59306905 Bitcoin Cash surrendered on or about
                                                                   6   April 26, 2018, from a Backpage controlled wallet.            (paragraph 81 of the
                                                                   7   FACMVCF)
                                                                   8      • Approximately 55.50826185 Bitcoin Cash surrendered on or about May
                                                                   9   3, 2018, from a Backpage controlled wallet. (paragraph 82 of the FACMVCF)
                                                                  10      • Approximately 73.62522241 Bitcoin Cash surrendered on or about June
FREEMAN MATHIS & GARY, LLP




                                                                  11   15, 2018, from a Backpage controlled wallet. (paragraph 83 of the FACMVCF)
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200




                                                                  12      • Approximately 16,310.79413202 Litecoins surrendered on or about April
                                   TELEPHONE (213) 615-7060




                                                                  13   26, 2018, from a Backpage controlled wallet. (paragraph 84 of the FACMVCF)
                                                                  14      • Approximately 783.9735116 Litecoins surrendered on or about June 15,
                                                                  15   2018, from a Backpage controlled wallet. (paragraph 85 of the FACMVCF)
                                                                  16      • Approximately 509.81904619 Bitcoin Gold surrendered on or about June
                                                                  17   21, 2018, from a Backpage controlled wallet. (paragraph 86 of the FACMVCF)
                                                                  18         (The Bitcoin/Litecoin claims are in addition to the claims for assets previously
                                                                  19 made by claimant in 2:18-CV 8588, DKT 37).

                                                                  20      • $3,374,918.61 in bank funds seized from Prosperity Bank
                                                                  21         Account No. ‘7188 (“Prosperity ‘7188 Funds” or “Account 1”) held in the
                                                                  22   name of Posting Solutions, LLC. (paragraph 97 of the FACMVCF)
                                                                  23         ASSETS:
                                                                  24      • Davis Wright Tremaine, LLC Account ‘3414 from Bank of America,
                                                                  25   $3,713,121.03 held in the name of Davis Wright Tremaine, LLC into the
                                                                  26   government holding account. (paragraph 231 of the FACMVCF)
                                                                  27         Claimant Spear does not believe that the Asset is a defendant asset in the
                                                                  28 Complaint, but, because the Complaint includes certain allegations pertaining to the

                                                                       Asset, Claimant Spear files a claim to the Asset out of an abundance of caution.
                                                                                                                 3
                                                      Case 2:18-cv-08420-RGK-PJW Document 129 Filed 08/06/20 Page 4 of 7 Page ID #:933



                                                                   1        Claimant hereby submits this Verified Claim asserting his ownership interest
                                                                   2 in the entirety of the Subject Funds. Claimant is a stockholder in Medalist Holdings,

                                                                   3 Inc., a Delaware corporation (“Medalist”), whose wholly-owned subsidiaries

                                                                   4 include Leeward Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings,

                                                                   5 LLC, Cereus Properties, LLC, and Shearwater Investments, LLC.

                                                                   6        Claimant is a third-party beneficiary of a series of contracts entered into in
                                                                   7 April 2015 among the Medalist subsidiaries and: Atlantische Bedrijven C.V.

                                                                   8 (“ABC”) and UGC Tech Group C.V. (“UGC”) (collectively, “Borrowers”);

                                                                   9 numerous affiliates of Borrowers, including Backpage.com, LLC (collectively,
                                                                  10 “Pledgors”); and Carl A. Ferrer and other affiliates of Borrowers (collectively,
FREEMAN MATHIS & GARY, LLP




                                                                  11 “Guarantors”). Claimant has the right to advancement and indemnification from
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200




                                                                  12 ABC and UGC under those agreements, which advancement and indemnification
                                   TELEPHONE (213) 615-7060




                                                                  13 obligations are guaranteed by Pledgors and Guarantors.          Those obligations are
                                                                  14 secured by security interests in the assets of Pledgors (the “Collateral”).         On
                                                                  15 information and belief, the Subject Funds are a part of the Collateral. On information

                                                                  16 and belief, the sums owed for advancement and indemnification exceed the value of

                                                                  17 the Collateral.

                                                                  18        The security interests in the Collateral securing the obligations to the Claimant
                                                                  19 is a legally recognizable interest in the Subject Funds, giving Claimant a superior

                                                                  20 right, title, and interest in the Subject Funds over any and all interests asserted by

                                                                  21 the government in the Subject Funds.

                                                                  22        Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
                                                                  23 Claimant expressly limits his appearance to asserting and defending his claim.

                                                                  24 Claimant reserves all rights to challenge the in rem jurisdiction of this Court and the

                                                                  25 propriety of venue of this action.

                                                                  26
                                                                  27

                                                                  28


                                                                                                                4
                                                      Case 2:18-cv-08420-RGK-PJW Document 129 Filed 08/06/20 Page 5 of 7 Page ID #:934



                                                                   1
                                                                       DATED: August 6, 2020.   FREEMAN, MATHIS & GARY, LLP
                                                                   2

                                                                   3

                                                                   4                            By:       /s/ John K. Rubiner
                                                                                                       John Rubiner
                                                                   5                                   Attorney for Scott Spear
                                                                   6

                                                                   7

                                                                   8

                                                                   9
                                                                  10
FREEMAN MATHIS & GARY, LLP




                                                                  11
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200




                                                                  12
                                   TELEPHONE (213) 615-7060




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                                                   5
                                                      Case 2:18-cv-08420-RGK-PJW Document 129 Filed 08/06/20 Page 6 of 7 Page ID #:935



                                                                   1                            CERTIFICATE OF SERVICE
                                                                   2
                                                                            I hereby certify that on the 6th day of August, 2020, I electronically transmitted
                                                                   3 this Claim to the Clerk of the Court via the CM/ECF system whose transmittal of a

                                                                   4 Notice of Electronic Filing (NEF) constitutes service, pursuant to the Federal Rules
                                                                     of Civil and Criminal Procedure, to the following CM/ECF registrants:
                                                                   5

                                                                   6   John J. Kucera
                                                                       AUSA - Office of US Attorney
                                                                   7   Asset Forfeiture Section
                                                                   8   Email: john.kucera@usdoj.gov
                                                                       Attorney for United States
                                                                   9
                                                                  10   Dan G. Boyle
                                                                       AUSA - Office of US Attorney
FREEMAN MATHIS & GARY, LLP




                                                                  11   Asset Forfeiture Section
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200




                                                                  12   Email: Daniel.Boyle2@usdoj.gov
                                   TELEPHONE (213) 615-7060




                                                                       Attorney for United States
                                                                  13

                                                                  14

                                                                  15                                                 By: /s/ John K. Rubiner
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                                                                 6
Case 2:18-cv-08420-RGK-PJW Document 129 Filed 08/06/20 Page 7 of 7 Page ID #:936
